—Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered January 17, 1996, convicting defendant, after a jury trial, of burglary in the second degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to concurrent prison terms of 7V2 to 15 years and 1 year, respectively, unanimously affirmed.
Defendant’s challenge to the trial court’s Sandoval ruling is unpreserved for appellate review as a matter of law since he failed to raise any objection to the court’s ultimate ruling *185(People v Venero, 211 AD2d 566, lv denied 86 NY2d 785). Were we to review his claims, we would find that the ruling balanced the appropriate factors and was a proper exercise of discretion. Since the theft-related crimes in which defendant has specialized were highly relevant to credibility, defendant was not entitled to be shielded from impeachment (People v Post, 235 AD2d 299, lv denied 90 NY2d 862). Concur—Sullivan, J. P., Rosenberger, Nardelli, Williams and Tom, JJ.